PER CURIAM.
In this habeas corpus proceeding, plaintiff, a prisoner in the Oregon State Penitentiary, appeals from the trial court’s finding that he was not mentally ill and therefore was not being denied adequate medical care for his mental illness.
Contrary to plaintiffs contention, the testimony of the prison psychiatrist that the defendant was not mentally ill and did not need psychiatric care is sufficient to support a finding of fact not subject to being disturbed on review. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968).1
Affirmed.

The issue raised by the state in Penrod v. Cupp, 30 Or App 371, 567 P2d 563 (1977), is not raised here.